DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 08/31/2022 have been fully considered but they are not persuasive. Applicant argues that Miyazaki does not teach “the hollow bobbin is not configured with any blocking plates extending laterally from the first end surface and the second end surface” as claimed in claim 1. Applicant asserts that insulating plate 1g and 1h are extending laterally from the end faces of bobbin 20 in FIG. 2 of Miyazaki. 
After careful consideration without passion or prejudice, the argument is respectfully found not persuasive. On page 4 of the Office Action mailed on 06/30/2022, the claimed hollow bobbin is equated to bobbin 20 or 98 of Miyazaki. As seen in FIG 2, the bobbin 98 does not have any blocking plates extending laterally from upper and lower end surfaces. Annotated element 13 in FIG. 2 of Miyazaki, as shown below, is the terminals, not blocking plates, that extend from coil 10 wound on outer periphery of bobbin 20. FIG. 7 of Miyazaki shows the terminals 13 clearly. Therefore, Miyazaki teaches “the hollow bobbin is not configured with any blocking plates extending laterally from the first end surface and the second end surface” as claimed in claim 1. 
The 35 USC 112(b) rejection made in the Office Action mailed on 06/30/2022 is hereby withdrawn as a result of an amendment made in the reply filed on 08/31/2022.

    PNG
    media_image1.png
    504
    427
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-4, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miyazaki (U.S. PG. Pub. No. 2018/0286573 A1).
With respect to claim 1, Miyazaki teaches a transformer 1 (FIGs. 1-9), comprising: 
a hollow bobbin 98 (e.g. FIG. 11 for illustration only, para. [0130]), comprising a first end surface (upper or lower end) and a second end surface (the other of upper or lower end) opposite to each other, wherein in a direction (horizontal direction as seen in FIG. 4) perpendicular to normals of the first end surface and the second end surface of the hollow bobbin, the hollow bobbin is not configured with any blocking plates extending laterally from the first end surface and the second end surface; 
a coil  10 or 10X (e.g. FIG. 3), wound on the hollow bobbin to form a bobbin assembly; and 
a magnetic core 1a and or 1b, comprising an accommodating space (space inside core 1a and 1b), wherein the bobbin assembly is disposed in the accommodating space (paras. [0041], [0050], and [0130]).
With respect to claim 2, Miyazaki teaches the transformer according to claim 1, wherein the magnetic core comprises a first magnetic core 1a or 1b and a second magnetic core (the other of magnetic core 1a or 1b), and the bobbin assembly is disposed between the first magnetic core and the second magnetic core, the first magnetic core comprising a first inner surface (inner surface of yoke 1aa or 1ba) facing the first end surface, and the second magnetic core comprising a second inner surface (inner surface of the other of yoke 1aa or 1ba) facing the second end surface, wherein the first inner surface of the first magnetic core maintains a first gap (gap between first inner surface of the yoke and end surface of the bobbin) with the first end surface of the hollow bobbin, and the second inner surface of the second magnetic core maintains a second gap (gap between second inner surface of the yoke and end surface of the bobbin) with the second end surface of the hollow bobbin (see FIG. 2, paras. [0040], [0043], [0045]).
With respect to claim 3, Miyazaki teaches the transformer according to claim 2, wherein the first magnetic core comprises a first recess (recess between core legs), and the second magnetic core comprises a second recess (recess between core legs), the first recess communicating with the second recess to form the accommodating space (para. [0041]).
With respect to claim 4, Miyazaki teaches the transformer according to claim 2, wherein the coil comprises a first end 14 and a second end 14, see FIG. 11 for illustration, para. [0136]), the first end being adjacent to the first end surface, and the second end being adjacent to the second end surface (para. [0136]).
With respect to claim 7, Miyazaki teaches the transformer according to claim 4, wherein the first inner surface of the first magnetic core maintains the first gap with the first end of the coil, and the second inner surface of the second magnetic core maintains the second gap with the second end of the coil (see FIG. 2) (para. [0130]).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki, as applied to claim 2 above, and further in view of Ren et al. (U.S. PG. Pub. No. 2019/0311846 A1).
With respect to claim 5, Miyazaki teaches the transformer according to claim 4. Miyazaki does not expressly teach the first end of the coil is flush with the first end surface of the hollow bobbin.
Ren et al., hereinafter referred to as “Ren,” teaches a transformer (e.g. Fig. 12 or 13), wherein first end (end of coil Ns1-1, or first end of left coil in Fig. 12) of the coil Ns1-1 is flush with the first end surface of the hollow bobbin (see Fig. 10 for bobbins structure) (paras. [0059] and [0061]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the coil end and the bobbin end surface flushing as taught by Ren to the transformer of Miyazaki to provide the required coil turns.
With respect to claim 6, Miyazaki teaches the transformer according to claim 4. Miyazaki does not expressly teach the second end of the coil is flush with the second end surface of the hollow bobbin.
Ren teaches a transformer (e.g. Fig. 12 or 13), wherein the second end (end of coil Ns2-4, or first end of right coil in Fig. 12) of the coil Ns2-4 is flush with the second end surface of the hollow bobbin (see Fig. 10 for bobbins structure) (paras. [0059] and [0061]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the coil end and the bobbin end surface flushing as taught by Ren to the transformer of Miyazaki to provide the required coil turns.

8.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki, as applied to claim 7 above, and further in view of Bichler (U.S. PG. Pub. No. 2014/0266537 A1).
With respect to claim 10, Miyazaki teaches the transformer according to claim 7. Miyazaki does not expressly teach a glue layer, disposed in the first gap and contacting the first end of the coil and the first inner surface of the first magnetic core.
Bichler teaches a transformer 1 (Figure 1A) comprising:
a glue layer 80, disposed in the first gap (space between inner surface of yoke and the bobbin) (para. [0026]). The combination of the glue layer in Bichler to the transformer of Miyazaki would result in “a glue layer, disposed in the first gap and contacting the first end of the coil and the first inner surface of the first magnetic core” as claimed. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the glue layer as taught by Bichler to the transformer of Miyazaki to improve mechanical stability.
With respect to claim 11, Miyazaki teaches the transformer according to claim 7. Miyazaki does not expressly teach a glue layer, disposed in the second gap and contacting the second end of the coil and the second inner surface of the second magnetic core.
Bichler teaches a transformer 1 (Figure 1A) comprising:
a glue layer 80, disposed in the first gap (space between inner surface of yoke and the bobbin) (para. [0026]). The combination of the glue layer in Bichler to the transformer of Miyazaki would result in “a glue layer, disposed in the second gap and contacting the second end of the coil and the second inner surface of the second magnetic core” as claimed. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the glue layer as taught by Bichler to the transformer of Miyazaki to improve mechanical stability.

9.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki, as applied to claim 1 above, and further in view of Iwakura et al. (U.S. PG. Pub. No. 2015/0061808 A1).
With respect to claim 13, Miyazaki teaches the transformer according to claim 1. Miyazaki does not expressly teach a carrier, sleeved on a periphery of the magnetic core.
Iwakura et al., hereinafter referred to as “Iwakura,” teaches a transformer 10 (FIG. 1), comprising:
a carrier 60, sleeved on a periphery of the magnetic core 40a-40b (para. [0040]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the carrier as taught by Iwakura to the transformer of Miyazaki to improve mechanical stability.

Conclusion
10.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837